IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 02-20048
                        Conference Calendar


UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

BUCK LEE RUSSELL,

                                         Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. H-01-CR-531-1
                      --------------------
                        October 30, 2002

Before DeMOSS, BENAVIDES, and STEWART, Circuit Judges.

PER CURIAM:*

     Buck Lee Russell appeals his guilty-plea conviction for

possession of a firearm subsequent to a felony conviction, in

violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2).     He argues

that the factual basis for his guilty plea, which showed his

intrastate possession of a firearm that was manufactured in a

foreign country, was insufficient to establish the nexus with

interstate commerce required by 18 U.S.C. § 922(g)(1).     He

argues, in light of the Supreme Court's decisions in Jones v.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 02-20048
                               -2-

United States, 529 U.S. 848 (2000), United States v. Morrison,

529 U.S. 598 (2000), and United States v. Lopez, 514 U.S. 549

(1995), that the interstate commerce element of 18 U.S.C.

§ 922(g)(1) requires something more than the mere fact that the

firearm previously crossed state or foreign boundaries.    He

acknowledges that his claim is foreclosed by existing Fifth

Circuit precedent and states that he raises the claim to preserve

it for further review.

     Russell’s claim is foreclosed by circuit precedent.    See

United States v. Cavazos, 288 F.3d 706, 712-13 (5th Cir. 2002);

United States v. Daugherty, 264 F.3d 513, 518 & n.12 (5th Cir.

2001), cert. denied, 534 U.S. 1150 (2002).   Accordingly, the

district court’s judgment is AFFIRMED.